DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 10/9/20. Claim 3, 4, 14 and 17 are cancelled. Claim 21 is new. Claims 1, 2, 5-13, 15-16 and 18-21 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not adequately describe what calculations or equations are used to calculate the virtual fractional .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 15 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the in-artery image comes from. Similarly, it is unclear at the end of the claim where it recites displaying the first and second fractional flow. Where does the second fractional flow come from as earlier in the claim it recites that second fractional flow is not yet available?
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear which fractional flow is measured in the last two lines of the claim. Is it the first fractional flow or a second fractional flow?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6-13, 15-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor US 2012/0053918 (“Taylor”) in view of Eichler US 2011/0230758.


Regarding claims 1, 12 and 15,  Taylor discloses a processing apparatus for processing cardiac data of a living being, the apparatus comprising
 	 a first fractional flow reserve value providing unit configured to provide first fractional flow reserve values being indicative of the fractional flow reserve of different arteries of the living being ([¶105,216] a first FFR is calculated for various locations), wherein said virtual fractional flow reserve values were calculated from non-invasive imaging data of arteries of the living being ([¶124] non-invasive imaging is used to create the model);
 	provides second fractional flow reserve values measured in the arteries of the living being; and correct the provided virtual first fraction flow reserve values based on the provided second fractional flow reserve values ([¶216]) and displaying the simulated fractional flow and the second fractional flow reserve in relation to the position in the artery ([FIG1,23][¶132,216,372-374] the simulated flow is shown on the generated model and can be adjusted based on the invasive measured values), wherein the processor is configured to correct a first fractional reserve value at a position for which a second fractional flow reserve value is not 
 	provide an arterial tree model was determined from the non-invasive imaging data of the coronary arteries of the living being ([¶181]) and in artery measurements ([¶216]);
 	display the arterial tree and display the first fractional flow reserve value and the second fractional flow reserve value and the second fraction flow reserve value were determined or measured ([FIG27][¶199,295]).
 	Taylor discloses in artery measurements but does not specifically disclose in artery imaging. Eichler teaches an in artery measurement system with a catheter and camera that provides in artery imaging ([¶39]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Taylor with the in artery imaging of Eichler to allow for internal mapping of the arteries ([¶39]) the mapping provides for an accurate determination of the catheter position and pullback path ([¶21-22])
Regarding claim 2, Taylor discloses the correction unit corrects at least one first fractional flow reserve value for a position in the coronary arteries of the living being by replacing it with a second fractional flow reserve value that is measured at the same position in the coronary arteries of the living being ([¶216] the calculated FFR can be adjusted based on the measured invasive FFR). Taylor does not specifically disclose that the adjustment is a replacement of the reading; however, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the numbers of the calculated FFR with the measurements from 
Regarding claim 5, Taylor discloses the correction unit is configured to correct the first fractional flow reserve values whenever a new second fractional flow reserve value is provided ([¶216])
Regarding claim 6, Taylor discloses wherein the correction unit only corrects a first fractional flow reserve value when the difference between the first fractional flow reserve value and the second fractional flow reserve value is above a predetermined threshold value ([¶216,373] the threshold in this case is any difference as the second model or updated flow values are changed). 
Regarding claim 7, Taylor does not specifically disclose first fractional flow reserve values were calculated within 10 seconds from obtaining the non-invasive imaging data of the coronary arteries of the living being however it would have been obvious to one having ordinary skill in the art at the time of filing to modify Taylor to include 10 second calculation time since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Taylor discloses an apparatus for evaluating cardiac data of a living being, comprising a processing apparatus and a display unit configured to display at least one first fractional flow reserve value and a corresponding second fractional flow reserve value for a corresponding position in the coronary arteries ([¶24,92]).
Regarding claim 9, Taylor discloses an imaging device for non-invasive imaging a cardiac region of a living being; the imaging device comprising a processing unit for determining fractional flow reserve values; and-4- a measurement device for in-artery measuring of fractional flow reserve values ([¶7,216] a pressure wire can be used).
Regarding claim 10, Taylor discloses the imaging device further comprises an image processing unit for reconstructing three dimensional image data from detection data detected by the imaging device ([¶262,299]).
Regarding claim 11, Taylor discloses the display unit is configured to display corrected fractional flow reserves whenever a first fractional flow reserve value is corrected ([¶92] the device display all the calculated FFRs including when they are changed or corrected).
Regarding claim 13, Taylor discloses providing an arterial tree model providing unit and wherein the first and second fractional flow reserve values are graphically displayed in relation to the position in the arterial tree ([FIG26]).
Regarding claim 21, Taylor discloses the provided fractional flow reserve values based on the provided second fractional flow reserve values are automatically corrected, when a new measured fractional flow reserve value becomes available ([¶216] measurements may be adjusted based on the measured FFR)



Response to Arguments

Applicant's arguments filed 10/9/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejection, see pgs. 7-8, Examiner respectfully disagrees. The specification does not seem to support the correction that is cited in the claim. The specification portion cited by Applicant on pg. 8 only generally describes that FFR is indirectly determined.  Applicant argues that one of ordinary skill in the art would know how to calculate the virtual first fractional reserve values but this is not the reason for the 112a rejection. The problem is it is unclear where there is support for the correction of the first fractional flow value. One of ordinary skill in the art could determine some correction but it is presumed there is a specific correction. These corrections are not described in the specification and the claim language could include any correction which is such a broad category that the specification does not provide enough species examples of corrections to enable the entire genus of correcting.  
Regarding Applicant’s arguments that Taylor does not disclose in-artery imaging, see pg. 10, Examiner agrees. However, a new grounds of rejection has been applied in view of Eichler.
Regarding Applicant’s argument that Taylor does not disclose displaying a 3d model, see pg. 10, Examiner respectfully disagrees. Taylor discloses generating and disclose a 3D geometric model for the patient ([¶199,295])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793